Citation Nr: 1724319	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  08-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than major depressive disorder, to include posttraumatic stress disorder (PTSD), also claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.M. (the Veteran's friend)


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran testified before a Veterans Law Judge in April 2012.  A transcript of this hearing is of record.  In a March 2016 letter, the Veteran was notified that the Veterans Law Judge who presided over her hearing was not able to participate in a decision on her appeal and she was notified that she was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2016).  The Veteran has not indicated that she wishes to have an additional hearing.  As such, the Board may proceed on the appeal.

This case was most recently remanded in July 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a psychiatric disorder, claimed as PTSD, that is related to her service.  As a preliminary matter, the Board notes that the Veteran is currently service-connected for major depressive disorder.

In the July 2016 remand, the Board noted that the June 2011 and January 2015 VA examiners concluded that the Veteran did not have a valid diagnosis of PTSD due to military sexual trauma (MST).  Those opinions, however, appear to have been largely based on a finding that her self-reports of MST were not credible because clinical test results indicated that she had exaggerated the severity of her symptoms during the June 2011 VA examination.  Accordingly, they reasoned that any diagnosis based on the Veteran's self-reports would not be valid.
The VA examiners did not, however, address why the diagnosis was invalid in light of the consistency of the Veteran's self-reports throughout the years of mental health treatment, recurring indications in treatment records of difficulty being around men and having male treatment providers, the impact that personality disorder traits may have had on her clinical test results, the impact of her religious beliefs and attribution of her infertility in service to MST, her assertions that she had responded to her trauma in service with anger and a desire for revenge that drove her to excel, or the claimant's assertions that she felt she had actually been rewarded in service for exhibiting her symptoms.  

The Board requested the examiner address the apparent conflict between the June 2011 and January 2015 VA examiners' opinions that she did not have a valid PTSD diagnosis and findings related to PTSD in VA mental health treatment records.  The examiner was specifically asked to take into account and comment on the Veteran's lay statements regarding MST and was informed that she was competent to report her symptoms.  The examiner was also advised that the absence of corroborating clinical evidence may not be the determinative factor.  The examiner was asked to indicate whether the Veteran had any psychiatric disorder caused or aggravated by service-connected disability, including her service-connected infertility.  

Pursuant to the Board's July 2016 remand, the Veteran underwent a September 2016 VA examination at which time the examiner opined that the claimed PTSD was not related to MST based, in part, on the rationale that her STRs did not support her claim.  In this regard, the STRs include a December 1976 clinical note indicating an assault with facial trauma and a laceration.  It is unclear whether this was due to the MST.  Nevertheless, the Board is fully aware of the fact that military sexual abuse is a somber problem in our nation's military and that many such events go unreported.  The Board is also aware that a simple lack of any records regarding the events is not, in and of itself, a basis to deny the claim.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The VA examiner's opinion is, in pertinent part, based on the troubling rationale that the Veteran, "...also married after the alleged rapes and stayed married until her husband left her ..."  In an October 2016 addendum, he also opined that she "chose to spend 20 years in the military in a predominantly male environment suggesting no problems being around men."  These opinions appear to be based upon the VA examiner's own personal opinions concerning sexual assault rather than a medical opinion supported by medical research and literature with regard to this issue.

Finally, although the examiner opined that the Veteran had a diagnosis of adjustment disorder in 1995 with no subsequent diagnoses since that time, the VA treatment records indicate a more recent diagnosis of anxiety disorder in a June 2016 VA treatment record, which appears to have been overlooked by the examiner as he failed to address whether this diagnosis is related to her reported MST.

Accordingly, the September 2016 VA examination and opinion and October 2016 addendum are inadequate for adjudication purposes as to this issue.  As it remains unclear whether the Veteran has a currently diagnosed psychiatric disorder, other than major depressive disorder, which is related to her service, an additional examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's psychiatric disorder(s), including those from the Tampa VAMC, dated from July 2016 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).
2.  After the foregoing has been completed, schedule the Veteran for a VA examination by an examiner other than the September 2016 VA examiner, which addresses the nature and etiology of any psychiatric disorder, other than major depressive disorder, including any PTSD related to military sexual trauma.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents. 

Diagnose any current psychiatric disorder, other than major depressive disorder, including PTSD and anxiety disorder.  The examiner should clarify the nature of the Veteran's mental health disorders.  Specifically, the examiner should clarify whether the Veteran has had a valid diagnosis of PTSD at any point since the April 2006 claim.

The examiner should specifically address the apparent conflict between the June 2011, January 2015, and September/October 2016 VA examiners' opinions that the Veteran has not had a valid PTSD diagnosis in VA mental health treatment records.  See August 2005 VA treatment records (MST is likely the primary cause of her PTSD symptoms); September 2006 VA treatment records (hallucinations consistent with PTSD); October 2006 VA treatment records (chronic symptoms of PTSD from MST); July 2008 VA treatment records (PTSD-related anger and depression); July 2011 VA treatment records (diagnosing complex chronic PTSD related to MST; relational disorder).

If the examiner finds the Veteran has had a diagnosis of any psychiatric disorder, other than major depressive disorder, to include PTSD and/or anxiety disorder at any point since April 2006, the examiner must provide the following opinion(s):

a) Is it at least as likely as not (50 percent or more probability) that any psychiatric disorder, including PTSD and/or anxiety disorder, had its onset in or is etiologically-related to the Veteran's active duty service, including MST and difficulty with infertility.  See, December 1976 clinical note which indicates treatment for facial trauma and a laceration related to an assault.

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that any currently-diagnosed psychiatric disorder, other than major depressive disorder, to include PTSD and/or anxiety disorder is (a) proximately due to or the result of the Veteran's service-connected disabilities, or (b) aggravated or permanently worsened by her service-connected disabilities.  If it is determined that the psychiatric disorder, other than major depressive disorder, is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


